SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

59
CA 13-01325
PRESENT: SCUDDER, P.J., FAHEY, PERADOTTO, CARNI, AND VALENTINO, JJ.


ROAR LOGISTICS, INC., PLAINTIFF-RESPONDENT,

                     V                                           ORDER

JET PLASTICA INDUSTRIES, INC., ET AL., DEFENDANTS,
MCG CAPITAL CORPORATION, DENNIS GERRARD AND RON
TURCOTTE, DEFENDANTS-APPELLANTS.


KASOWITZ, BENSON, TORRES & FRIEDMAN LLP, NEW YORK CITY (MICHAEL C.
HARWOOD OF COUNSEL), FOR DEFENDANT-APPELLANT MCG CAPITAL CORPORATION.

KNOX, MCLAUGHLIN, GORNALL & SENNETT, P.C., ERIE, PENNSYLVANIA (PETER
W. YOARS, JR., OF COUNSEL), FOR DEFENDANTS-APPELLANTS DENNIS GERRARD
AND RON TURCOTTE.

PHILLIPS LYTLE LLP, BUFFALO (JOANNA DICKINSON OF COUNSEL), FOR
PLAINTIFF-RESPONDENT.


     Appeals from an order of the Supreme Court, Erie County (John A.
Michalek, J.), entered April 25, 2013. The order, insofar as appealed
from, denied the motion of defendants Dennis Gerrard and Ron Turcotte
to dismiss the amended complaint against them and denied in part the
motion of defendant MCG Capital Corporation to dismiss the amended
complaint against it.

     Now, upon reading and filing the stipulation of discontinuance
signed by the attorneys for the parties on February 11 and 20, 2014,

     It is hereby ORDERED that said appeals are unanimously dismissed
without costs upon stipulation.




Entered:   May 2, 2014                          Frances E. Cafarell
                                                Clerk of the Court